DETAILED ACTION

1.	Claims 2-21 are presented for consideration.

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 
Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).


3.	Claims 2-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No 10,116,720, claims 1-27 of U.S. Patent No 10,142,386, claims 1-20 of U.S. Patent No. 9,800,639 [ hereinafter as ‘639 patent ], claims 1-15 of U.S. Patent No. 9,509,742 [ hereinafter as ‘742 patent ].  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. [ US Patent No 10,148,716 ], in view of Wang et al. [ US Patent Application No 2015/0271179 ].

5.	As per claim 9, Joseph discloses the invention as claimed including a method of configuring manifest files and serving video segment files, the method comprising:

select, by the manifest file configuration system, one or more particular video segment file computer servers from the plurality of video segment file computer servers to serve video segment files to the requesting device [ i.e. fetch the chunks/segments/components one by one according to the manifest file, which indicates how the chunks can be retrieved from the CDNs ] [ col 2, lines 51-56 ];
configure, by the manifest file configuration system, a manifest file for the requested adaptive streaming video [ i.e. a dynamic manifest file is assembled from a set of manifest file components ] [ Abstract; col 3, lines 55-col 4, lines 3; and col 4, lines 37-46 ], the configured manifest file including a first set of video segment file URLs referencing the selected one or more particular video segment file computer servers and a second set of vide segment file URLs referencing an infrastructure service provider [ i.e. manifest files that contain a dynamically assembled flattened mix of URLs to chunks of various bitrates and CDNs/servers (e.g. from  CDN A and CDN B) ] [ col 4, lines 47-col 5, lines 28; and col 5, lines 57-col 6, lines 5 ];
Joseph does not specifically disclose wherein the first set of video segment file URLs are interspersed with the second set of video segment file URLs in the configured manifest file according to a determined interspersing pattern; and transmit, by the manifest file configuration 
Wang discloses wherein the first set of video segment file URLs are interspersed with the second set of video segment file URLs in the configured manifest file according to a determined interspersing pattern [ i.e. alternate domain names (e.g. CDN nodes) ] [ paragraphs 0051-0053 ] ]; and transmit, by the manifest file configuration systems, the configured manifest file comprising the interspersed first and second sets of video segment file URLs to the client requesting device [ i.e. creates and/or distributes MPDs to clients ] [ paragraph 0071 ].
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Joseph and Wang because the teaching of Wang would enable to restrict access to content components accessible via URLs, and control access to the components based on expiration dates and times that limit when content can be accessed [ Wang, paragraph 0005 ]..

6.	As per claim 2, it is rejected for similar reasons as stated above in claim 9, furthermore, Joseph discloses a system for configuring manifest files and serving video segment files for adaptive streaming video [ i.e. system for distribute content ] [ Figure 1; and col 2, lines 3-56 ], comprising: a plurality of video segment file computer servers, each particular video segment file computer server of the plurality of video segment file computer servers comprising: a processing unit including one or more processors; and memory coupled with and readable by the processing unit and storing therein a set of instructions which, when executed by the processing unit, causes 

7.	As per claim 3, Joseph discloses wherein configuring the manifest file comprises generating the manifest file and inserting the first set of video segment file URLs into the manifest file [ Figure 3B; and col 8, lines 1-44 ].

8.	As per claim 4, Joseph discloses wherein: the manifest file configuration system is configured to determine a preferred network path to access the one or more selected video segment file computer servers, and configuring the manifest file comprises generating and including within the manifest file video segment file URLs, each referencing at least one of: the selected one or more particular video segment file computer servers and the determined preferred 

9.	As per claim 5, Joseph discloses wherein determining a preferred network path to access the one or more selected video segment file computer servers comprises: retrieving one or more current characteristics associated with each of a plurality of network paths to the selected video segment file computer servers [ i.e. global distribution performance information, network traffic information ] [ col 4, lines 34-46 ]; and determining the preferred network path to the selected video segment file computer servers based at least in part on the current characteristics associated with the preferred network path [ col 4, lines 47-col 5, lines 27 ].

10.	As per claim 6, Joseph discloses wherein selecting the particular video segment file computer servers from the plurality of video segment file computer servers comprises: determining a set of characteristics of the requesting device [ i.e. based on the client attribute information ] [ col 4, lines 4-33 ]; and selecting the particular video segment file computer servers to serve the requested adaptive streaming video, based at least in part on the set of characteristics of the requesting device [ col 4, lines 47-col 5, lines 27 ].



12.	As per claim 8, Joseph discloses wherein the selection of the particular video segment file computer servers is performed after receiving the manifest file request, and wherein generating the manifest file is performed after the selection of the particular video segment file computer servers [ i.e. as the bandwidth available to the video player and the performance of content sources involved in the delivery of the video chunks can vary significantly while the video is playing, dynamic adjustment of the video bitrate and CDN can be utilized to optimize ] [ col 3, lines 55-col 4, lines 3; and col 5, lines 1-26 ].

13.	As per claim 10-15, they are rejected for similar reasons as stated above in claims 3-8.

14.	As per claims 16-21, they are rejected for similar reasons as stated above in claims 9, and 11-15.

Response to Arguments

15.	Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 





/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446